


EXHIBIT 10.1        




OMNIBUS AMENDMENT TO
CHIRON GUERNSEY HOLDINGS L.P. INC.
EXECUTIVE EQUITY INCENTIVE PLAN
PROFITS INTEREST UNIT AWARD AGREEMENT


THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of July 23, 2015, amends
each Profits Interest Unit Award Agreement (each, an “Agreement”) outstanding as
of the date hereof under the Chiron Guernsey Holdings L.P. Inc. Executive Equity
Incentive Plan (as amended from time to time, the “Plan”) and is entered into by
Chiron Holdings GP, Inc., the general partner of Chiron Guernsey Holdings L.P.
Inc. (the “General Partner”). Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed thereto in the applicable Agreement
or the Plan, as applicable.


WHEREAS, the General Partner desires to amend each Agreement to amend the
vesting terms applicable to the Performance Vesting Units; and


WHEREAS, the General Partner, acting pursuant to Section VII of the Plan, is
permitted to amend each Agreement as set forth herein.
    
NOW, THEREFORE, the General Partner agrees as follows:


1.
Section 2(b) of each Agreement shall be amended and restated in its entirety to
read as follows:



◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a multiple of cumulative
Sponsor invested capital (excluding, for the avoidance of doubt, any Participant
investments in Class A-2 Interests of the Partnership) (“MOIC”) equal to 1.5x
and (y) the occurrence of a Change of Control, an Initial Public Offering or a
Qualifying Leveraged Recapitalization (as defined below);



◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.0x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public Offering or a Qualifying Leveraged Recapitalization; provided,
that to the extent that the Sponsors receive aggregate cash amounts representing
a MOIC between 1.5x and 2.0x, proportionate vesting shall apply such that the
Participant shall vest in a number of Performance Vesting Units equal to:

▪
the product of 1/3 of the Performance Vesting Units multiplied by (x)(A) the
actual MOIC achieved minus (B) 1.5x,

▪
divided by (y) 0.5; and



◦
1/3 of the Performance Vesting Units will vest upon the later of (x) the
Sponsors receiving aggregate cash amounts representing a MOIC equal to 2.5x and
(y) (if not having previously occurred) the occurrence of a Change of Control,
an Initial Public Offering or a Qualifying Leveraged Recapitalization; provided,
that to the extent that the Sponsors receive aggregate cash amounts representing
a MOIC between 2.0x and 2.5x, proportionate vesting shall apply such that the
Participant shall vest in a number of Performance Vesting Units equal to:

▪the product of 1/3 of the Performance Vesting Units multiplied by (x)(A) the
actual MOIC achieved minus (B) 2.0x,
▪divided by (y) 0.5.




--------------------------------------------------------------------------------






The General Partner shall determine what MOIC, if any, is attained in respect of
the aggregate cash amounts received by the Sponsors.


If not previously forfeited, unvested Performance Vesting Units shall be
forfeited upon the Final MOIC Measurement Date.


For purposes of calculating MOIC, Marketable Securities shall be treated as
cash.


“Qualifying Leveraged Recapitalization” shall mean one or more leveraged
recapitalizations of the Partnership resulting in aggregate distributions to the
Partners in an amount equivalent to a MOIC of 1.5x.


2.
All references in each Agreement to the “Agreement” shall mean such Agreement as
amended by this Amendment.



3.
All provisions of each Agreement that are not expressly amended by this
Amendment shall remain in full force and effect.



[Signature page follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the General Partner has caused this Amendment to be executed
by its duly authorized representative as of the day and year first above
written.




CHIRON HOLDINGS GP, INC.






By: /s/ William J. Gumina
Name:    William J. Gumina
Title:    President






